 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                                         DISTRICT OF NEVADA

 9
      UNITED STATES OF AMERICA,                           Case No.: 2:15-cr-00212-JCM-NJK
10
                              Plaintiff,                               ORDER
11
      v.                                                           (Docket No. 60)
12
      CHARLES PARKIN,
13                            Defendant.

14
            Pending before the Court is Defendant Charles Parkin’s motion for a competency hearing,
15
     Docket No. 60, which the Court GRANTS. The Court SETS a hearing January 28, 2019, at 1:00
16
     p.m., in Courtroom 3D.
17
            IT IS SO ORDERED.
18
            DATED: January 22, 2019.
19

20
                                                 NANCY J. KOPPE
21                                               UNITED STATES MAGISTRATE JUDGE
22

23
